- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJuly 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ Contax Participações S.A. (Bovespa: CTAX3, CTAX4; OTC: CTXNY) hereby announces its results for the second quarter of 2010 (2Q10). The 2Q10 financial information in this report has already been adjusted in accordance with Law 11,638/07, containing all the adjustments to the financial statements regulated by the CVM (Brazilian Securities and Exchange Commission) and the CPC (Accounting Pronouncements Committee) in the periods in question. Contents About Contax 2 2Q10 Highlights 3 Key Figures 3 Financial Performance 4 Net Operating Revenue (NOR) 5 Costs and Expenses 7 EBITDA 10 Depreciation 12 Net Financial Result 12 Net Income 12 Net Cash 13 Investments (CAPEX) 13 Share Performance 13 Attachments 16 1. Income Statement 16 2. Balance Sheet 18 3. Cash Flow 19 4. EBITDA Reconciliation 20 5. Net Cash Reconciliation 20 Disclaimer 21 About Contax Contax S.A. ( Contax ), a subsidiary of Contax Participações S.A., is one of the largest corporate service companies in Brazil and a leader in the contact center and collection industry and enjoys a rapidly growing portfolio. Contax is fast becoming the only Business Process Outsourcing (BPO) company with broad expertise in customer relationship management (CRM). By providing customized consulting services that differentiate it from competitors, Contax is an integral part of its clients ecosystem and delivery chain and helps them make the most of their business. Currently, the Company operates predominantly in the customer service, debt collection, telemarketing, retention, back-office and technology service segments. Contax has 71 clients and its business strategy is focused on the development of long-term relationships with large companies in diverse market sectors that use its services, including telecommunications, finance, utilities and retail, among others. In June 2010, the Company had 81,400 employees in 32 contact centers in 7 Brazilian states and the Federal District. In addition to those of Contax S.A., the consolidated results of Contax Participações presented herein include the results of Todo Soluções em Tecnologia (Todo!). 2 2Q10 Highlights § Net Operating Revenue (NOR) totaled R$584.7 million , 8.2% up year-on-yea r and 5.0% more than in 1Q10 . § EBITDA came to R$71.3 million , 10.6% down on 2Q09 and 10.6% higher than the previous quarter . § The Company posted Net Income of R$26.5 million , 11.0% down year-on-year and 12.8% up on 1Q10 . § In May 2010, Contax received R$80.9 million as the first installment of the new long-term financing line, contracted in March this year from the Brazilian Development Bank ( BNDES) . § The Annual Shareholders Meeting of April 28, 2010 approved the distribution of dividends in the amount of R$90.0 million. Payment took place on June 28, 2010 . § In May 2010, Contax was ranked seventh in the annual Agência Estado Empresas 2010 Rankings, which selects those publicly-held companies listed on the São Paulo Stock Exchange which have generated most value for their shareholders. § In 2Q10, Contax had four cases recognized and was elected the Company of the Year in the Call Center category by the Brazilian Direct Marketing Association ( Abemd ). Key Figures Quarterly Data 2Q10 vs. 1Q10 2Q10 vs. 2Q09 Key Figures 2Q10 1Q10 2Q09 D % D % Net Revenues R$ million 5.0% 8.2% EBITDA R$ million 10.6% -10.6% EBITDA Margin (%) 12.2% 11.6% 14.8% 0.6 p.p. -2.6 p.p. Net Income R$ million 12.8% -11.0% Cash** R$ million - 21.9% Debt* R$ million 32.3% 13,1% Net Cash* R$ million -26.6% 161.7% CAPEX R$ million 54.6% -6.0% Workstations* (quantity) 2.1% 6.3% Employees* (quantity) 2.5% 10.9% * Position at the end of each period ** Considers cash and cash equivalents associated with current assets only 3 Semester Data 1H10 vs. 1H09 Key Figures 1H10 1H09 D % Net Revenues R$ million 10.4% EBITDA R$ million 1.2% EBITDA Margin (%) 11.9% 13.0% -1.1 p.p. Net Income R$ million 10.9% Cash** R$ million 21.9% Debt* R$ million 13.1% Net Cash* R$ million 161.7% CAPEX R$ million -36.7% Workstations* (quantity) 6.3% Employees* (quantity) 10.9% * Position at the end of each period ** Considers cash and cash equivalents associated with current assets only Financial Performance Quarterly Data 2Q10 vs. 1Q10 2Q10 vs. 2Q09 R$ (thousand) 2Q10 1Q10 2Q09 D % D % Net Revenues 5.0% 8.2% Costs of Services Rendered 4.9% 12.3% Personnel 4.8% 14.9% Third-party 7.4% 0.5% Rent and Insurance -3.9% 0.3% Other 26.3% 42.8% SG&A -3.1% -1.5% Other Oper. Inc. & Expenses, net 7.2% 29.9% EBITDA 10.6% -10.6% Depreciation & Amortization 3.4% 3.9% EBIT 16.5% -18.9% Financial Result, net 54 n.m. n.m. Other Revenues (Expenses) 34 - n.m. n.m. Income before Income Tax 17.7% -5.7% Income Tax & Social Contribution 27.8% 3.5% Minority Interest n.m. n.m. Net Income 12.8% -11.0% n. m. not measured 4 Semester Data 1H10 vs. 1H09 R$ (thousand) 1H10 1H09 D % Net Revenues 10.4% Costs of Services Rendered 12.1% Personnel 15.5% Third-party -1.8% Rent and Insurance -1.3% Other 22.6% SG&A 0.8% Other Oper. Inc. & Expenses, net 79.0% EBITDA 1.2% Depreciation & Amortization 3.8% EBIT -0.7% Financial Result, net n.m. Other Revenues (Expenses) 34 n.m. Income before Income Tax 12.8% Income Tax & Social Contribution 13.6% Minority Interest n.m. Net Income 10.9% n. m. not measured Net Operating Revenue (NOR) Brazils macroeconomic scenario has been generating increasing growth opportunities for new business for Contax and client demand for expansion has been explosive. In the 2Q10, even though Contax was expanding its capacity, the lack of facilities limited its revenue growth. The new sites in Recife and Belo Horizonte and the expansion of the Porto Alegre site, absorbed most of the investments of the period. They will permit further business expansion when finally concluded, which should occur mainly in the third quarter. NOR totaled R$584.7 million in 2Q10 , 8.2% up on 2Q09 , or R$44.2 million in absolute terms, chiefly due to: i) the increased volume of operations with existing clients (R$25.3 million); ii) contractual adjustments to reflect cost hikes (R$16.3 million); and iii) new business in several segments, including utilities, financial, services and retail (R$2.6 million). In comparison with 1Q10 , the 5.0% , or R$28.1 million , increase was basically due to the higher volume of operations with existing clients (R$19.1 million) and contractual price adjustments (R$9.0 million). 5 In product terms, Customer Service accounted for the majority of NOR, with 63.4% of the 2Q10 total, 0.4 p.p. down on 2Q09 and 3.0 p.p. less than the previous three months. Telemarketing / Retention accounted for 17.5% of NOR, 0.8 p.p. and 0.2 p.p. up, respectively, on 2Q09 and 1Q10, while Debt Collection accounted for 14.0%, 0.8 p.p. less than 2Q09 and 1Q10. 6 Costs and Expenses Quarterly Data 2Q10 vs. 1Q10 2Q10 vs. 2Q09 Costs and Expenses R$ (thousand) 2Q10 1Q10 2Q09 D % D % Net Operating Revenue (NOR) 5.0% 8.2% Total Costs and Expenses 4.3% 11.4% % of NOR 87.8% 88.4% 85.2% -0.6 p.p. 2.6 p.p. Costs of Services Rendered 4.9% 12.3% % of NOR 80.8% 81.0% 77.9% -0.2 p.p. 2.9 p.p. Personnel 4.8% 14.9% Third-party 7.4% 0.5% Rent and Insurance -3.9% 0.3% Other 26.3% 42.8% SG&A -3.1% -1.5% % of NOR 5.9% 6.4% 6.4% -0.5 p.p. -0.5 p.p. Other Oper. Income and Expenses 7.2% 29.9% % of NOR 1.1% 1.1% 0.9% 0.0 p.p. 0.2 p.p. Semester Data 1H10 vs. 1H09 Costs and Expenses R$ (thousand) 1H10 1H09 D % Net Operating Revenue (NOR) 10.4% Total Costs and Expenses 11.8% % of NOR 88.1% 87.0% 1.1 p.p. Costs of Services Rendered 12.1% % of NOR 80.9% 79.7% 1.2 p.p. Personnel 15.5% Third-party -1.8% Rent and Insurance -1.3% Other 22.6% SG&A 0.8% % of NOR 6.1% 6.7% -0.6 p.p. Other Oper. Income and Expenses 79.0% % of NOR 1.1% 0.7% 0.4 p.p. Costs and expenses totaled R$513.4 million in the second quarter of 2010 , 11.4% up year-on-year , basically reflecting the increase in operational volume, given that the vast majority of costs and expenses are variable and directly related to the volume of business. As a percentage of NOR, they increased by 2.6 p.p. from 85.2%, in 2Q09, to 87.8%, chiefly due to higher personnel costs, which were impacted by increased hirings, training and terminations due to preparations for operational expansion, especially in Recife, as well as higher staff turnover and absenteeism, particularly in São Paulo, due to the strong improvement in the economy and the healthier job market, leading to a heightened dispute for qualified labor. 7 Recent studies of the Brazilian job market have shown that employment is becoming increasingly formal and that unemployment among the economically active population is falling. According to estimates by the IBGE (Brazilian Institute of Geography and Statistics), unemployment in Brazil averaged 7.3% in the first half of 2010, its lowest level since the beginning of the historical series in 2002. Also according to the IBGE and estimates by LCA Consultores, formal registered jobs accounted for 51% of total jobs in the countrys six largest metropolitan regions, also the highest level since the historical series began in 1996, when the ratio was 37%. Given the new scenario, Contax has been attempting to minimize the impact of the more buoyant job market, which has had its strongest effect on operations in São Paulo, by adopting measures to make the Company more appealing in terms of hiring, retaining and motivating its operators. It has also opened new procurement channels for professionals, in order to not only replace turnover but also to increase capacity in order to cope with the upturn in demand. In addition, contractual price negotiations for certain operations had not yet been concluded; and, in certain other cases, where they had been concluded, there was only a partial impact on quarterly revenue, since the adjustment date fell within the period. Although total costs and expenses increased by 4.3% over 1Q10 , basically reflecting the higher volume of services rendered, they fell by 0.6 p.p. as a percentage of NOR, from 88.4% to 87.8%, chiefly due to the reduction in SG&A expenses. A more detailed breakdown of Contaxs costs and expenses follows below. Cost of Services Rendered 2Q10 versus 2Q09 The Cost of Services Rendered totaled R$472.7 million in 2Q10, 12.3% or R$51.8 million up year-on-year. In percentage-of-NOR terms, this cost rose by 2.9 p.p., from 77.9%, in 2Q09, to 80.8%. Personnel: increase of R$50.0 million , or 14.9% , basically reflecting: i) the increase in the workforce thanks to the higher volume of services rendered (R$22.9 million); ii) increases in salaries, benefits and charges (R$20.9 million); iii) higher hiring, training and termination costs due to new operations and higher staff turnover and absenteeism in certain other operations (R$6.2 million). Third-party Services: increase of R$0.3 million , or 0.5% , chiefly due to the increase in infrastructure maintenance and facilities-related services (electricity, security, cleaning and building maintenance), partially offset by the decline in specialized third-party services, such as consulting and technical business-support services. 8 Rent and Insurance: increase of R$0.1 million , or 0.3%, virtually identical to 2Q09. 2Q10 versus 1Q10 The Cost of Services Rendered increased by R$22.0 million , or 4.9% , between 1Q10 and 2Q10 . In percentage-of-NOR terms, however, it fell by 0.2 p.p., from 81.0%, in 1Q10, to 80.8%. Personnel: increase of R$17.8 million , or 4.8% , basically reflecting the increase in the workforce due to the higher volume of services rendered (R$11.0 million), and higher hiring, training and termination costs due to new operations and higher staff turnover and absenteeism in certain other operations (R$6.8 million). Third-party Services: increase of R$4.2 million , or 7.4% , chiefly due to the increase in infrastructure maintenance and facilities-related services (electricity, security, cleaning and building maintenance), and the increase in specialized third-party services, such as consulting and technical business-support services. Rent and Insurance: reduction of R$0.9 million , or 3.9% , essentially due to the reduction in rental of third-party infrastructure to meet client demand while the expansion of the Companys own operations had not yet been concluded. Selling, General and Administrative Expenses SG&A Expenses closed 2Q10 at R$34.3 million , R$0.5 million or 1.5% down on 2Q09 , and R$1.1 million or 3.1% down on 1Q10, essentially due to the reduction in personnel expenses, partially offset by a slight increase in expenses related to consulting and other specialized business-support services. 9 EBITDA 1 In general terms, 2Q10 EBITDA was chiefly affected by higher personnel and infrastructure costs, due to the preparations for operational expansion in Recife and Belo Horizonte, as well as the previously-mentioned productivity impacts from higher staff turnover and absenteeism in São Paulo. In addition, contractual price negotiations for certain operations had not yet been concluded; and, in certain other cases, where they had been concluded, there was only a partial impact on quarterly revenue, since the adjustment date fell within the period. Second-quarter EBITDA totaled R$71.3 million , 10.6% down on 2Q09 and 10.6% up on 1Q10 . The EBITDA margin came to 12.2% , 2.6 p.p. down year-on-year and 0.6 p.p. up on the previous quarter. The variations in the EBITDA margin are explained in more detail below. EBITDA (R$ Million) and EBITDA Margin (%) In comparison with 2Q09, the EBITDA margin narrowed by 2.6 p.p., from 14.8% to 12.2%, chiefly due to: Loss of 1.0 p.p. from lower productivity, essentially due to higher staff turnover and absenteeism in São Paulo and the beginning of new operations in Recife and Belo Horizonte; Loss of 1.0 p.p. from the non-recurrence of the retroactive revenue recorded in 2Q09; Loss of 0.4 p.p. from higher expenses with infrastructure and facilities; Loss of 0.2 p.p. from other costs. 1 EBITDA refers to earnings before taxes, net financial expenses, depreciation, amortization, non-operating revenue and expenses. EBITDA is not recognized by BR GAAP, does not represent cash flow for the periods in question and should not be considered as an alternative to net income or as an indicator of performance. The Company uses EBITDA to measure its own performance and understands that certain investors and financial analysts also do so. 10 EBITDA Margin 2Q10 X 2Q09 (in p.p.) In comparison with 1Q10, the EBITDA margin widened by 0.6 p.p., from 11.6% to 12.2%, chiefly due to: Gain of 2.7 p.p. due to annual price increases whose revenue is booked when the negotiations with clients are finalized, partially offset by increases in salaries, benefits and charges; Loss of 1.1 p.p. from lower productivity, basically due to higher staff turnover and absenteeism in São Paulo and the start-up of new operations in Recife and Belo Horizonte; Loss of 0.4 p.p. from higher expenses related to specialized business-support services; Loss of 0.3 p.p. from increased expenses with infrastructure and facilities; Loss of 0.3 p.p. from other costs. EBITDA Margin 2Q10 X 1Q10 (in p.p.) * Net Adjustments: This is the net effect on EBITDA margin between the contract price adjustments and readjustments of direct costs (salaries, etc.). 11 Depreciation Depreciation came to R$30.1 million in 2Q10, R$1.1 million , or 3.9% , up on 2Q09, reflecting investments in the last 12 months to support business growth. In comparison with 1Q10 , depreciation increased by R$1.0 million , or 3.4% , due to new investments in 1Q10 and 2Q10 to sustain operational expansion. Net Financial Result The Net Financial Result was a positive R$0.5 million in 2Q10, R$6.1 million up year-on-year, basically reflecting the increase in interest on financial investments due to their higher volume. In comparison with 1Q10 , the Net Financial Result climbed by R$0.4 million , also essentially due to the increase in interest on financial investments due to their higher volume, plus the period upturn in interest rates. Net Income Contax posted 2Q10 Net Income of R$26.5 million , R$3.3 million , or 11.0% , down year-on-year, mainly driven by the R$8.5 million reduction in EBITDA, detailed previously, the R$1.1 million upturn in depreciation, and the R$0.5 million increase in income and social contribution taxes, partially offset by the R$6.1 million upturn in the financial result. In comparison with 1Q10 , Net Income grew by R$3.0 million , or 12.8% , mainly reflecting the R$6.8 million increase in EBITDA, as dealt with previously, and the R$0.4 million improvement in the financial result, partially offset by the R$1.0 million upturn in depreciation and the R$3.3 million increase in income and social contribution taxes due to higher taxable income. 12 Net Cash 2 Cash, cash equivalents and financial investments closed 2Q10 at R$392.4 million , R$19.4 million , or 5.2% higher than in March . This upturn was mainly caused by cash flow from financing activities, which represented a net inflow of R$67.1 million, and operating cash flow of R$60.6 million, partially offset by the payment of R$89.2 million in dividends and the use of R$26.6 million in the investment program. Gross debt totaled R$266.5 million in June 2010, R$65.0 million , or 32.3% higher than in 1Q10 , chiefly due to the reception of one of the installments of the new BNDES loan, partially offset by the amortization of leasing agreement installments and the previously-contracted BNDES loan. Net Cash closed the quarter at R$125.9 million , R$45.6 million, or 26.6%, down on 1Q10 , due to the same factors mentioned above. Investments (CAPEX) Contax invested R$33.5 million in 2Q10, 72.5% of which went to the growth of the Companys business, especially the expansion of the sites in Minas Gerais, Pernambuco and Rio Grande do Sul. Investments 2Q10 vs. 1Q10 2Q10 vs. 2Q09 1H10 vs. 1H09 R$ (thousand) 2Q10 1Q10 2Q09 1H10 1H09 D % D % Revenue growth 38.5% -24.5% -48.4% Reinvestments 107.5% 166.5% 118.7% Other 300.0% 164.5% 101.5% Total Investment 54.6% -6.0% -36.7% Share Performance The quarter was marked by the fiscal crisis in Europe, which began with news of Greeces debt and the misrepresentation of its public accounts and soon spread to other countries in the continent, with the countries making up the PIIGS group (Portugal, Ireland, Italy, Greece and Spain) suffering most. However, other nations considered to be in a much more solid situation, also had to announce measures to rein in their fiscal deficits. 2 Net cash is calculated by subtracting the balance of loans and financing and leasing from the balance of cash, cash equivalents and financial investment. Net cash is not recognized by BR GAAP, does not represent cash flow for the periods in question and should not be considered as an alternative to cash or cash equivalents, nor as an indicator of performance. The Company uses net cash to measure its own financial and operating performance and understands that certain investors and financial analysts also do so . 13 The fear contaminated the leading global stock indices, all of which, with the exception of Germanys DAX 30, declined in the first half of the year, especially Italys MIB30, which plunged by 49.7%, and Spains Ibex 35, which dropped by 22.4%. Despite signs of an economic recovery in the U.S., the local stock markets there also reflected the impact of the European crisis and the most important indices, the Dow Jones and Nasdaq, fell by around 6.0%. The Ibovespas 1H10 performance also reflected the external scenario and the index closed the period 11.2% down. The Companys common shares (ON) appreciated by 9.8%, while its preferred shares (PN) and ADRs fell by 13.6% and 14.4%, respectively. It is important to note that Contax paid dividends of R$1.51 per share in the period, representing a dividend yield of approximately 6.0%, in addition to the above-mentioned variation. In spite of the global stock market swings, the market continues to recognize the quality of Contaxs management, exemplified by strong growth, service quality and the constant generation of healthy results. Quarterly Data ¹ 2Q10 vs. 1Q10 2Q10 vs. 2Q09 Share Performance 2Q10 1Q10 2Q09 D % D % Number of Shares (000) - - Market Cap (R$ Million) -9.0% 83.1% Price* CTAX3 (R$) -5.1% 118.5% CTAX4 (R$) -12.2% 60.7% CTXNY (US$) -13.8% 80.5% Small Cap Index** -1.1% 57.8% Ibovespa -13.4% 18.4% Dow Jones -10.0% 15.7% Avg. Daily Volume of Shares CTAX3 204.4% -28.8% CTAX4 -14.3% -29.8% CTXNY -82.3% -52.7% Avg. Daily Financial Volume CTAX3 (R$) 192.2% 48.4% CTAX4 (R$) -25.4% 28.3% CTXNY (US$) -88.7% -15.7% ¹ Adjusted values as per the reverse split and split that occurred on January 15, 2010. * End of quarter ** BM&FBovespa Small Cap Index Source: Bloomberg 14 * BM&FBovespa Small Cap Index ** Bovespa Index 15 ATTACHMENTS 1) Consolidated Income Statement Quarterly Data 2Q10 vs. 1Q10 2Q10 vs. 2Q09 R$ (thousand) 2Q10 1Q10 2Q09 D % D % Sales and Services Revenues 5.0% 7.9% Deduction from Gross Sales 4.3% 3.9% Net Revenue 5.0% 8.2% Cost of Goods Sold (COGS) 6.2% 13.0% Gross Profit -1.8% -14.4% Operating Revenue (Expenses) -16.5% -22.0% Selling Expenses -35.2% -24.7% G&A Expenses -15.2% -12.1% Financial Results 54 n.m. n.m. Financial Revenues 29.6% 56.2% Financial Expenses 23.4% -30.5% Other Operating Revenues 3.2% -18.6% Other Operating Expenses 5.5% -2.1% Income before Taxes 17.7% -5.7% Income Tax and Social Contribution Provision 59.2% 28.4% Deferred Income Taxes n.m. n.m. Minority Interest n.m. n.m. Net Income (Loss) 12.8% -11.0% Number of Shares Excluding Treasury (in 000) * -0.1% 1.0% EPS (R$) 13.0% -11.9% * For the purpose of better comparability with 2Q10, the number of shares in 2Q09 was adjusted to reflect the reverse split and split on January 15, 2010. n. m. not measured 16 Semester Data 1H10 vs. 1H09 R$ (thousand) 1H10 1H09 D % Sales and Services Revenues 10.2% Deduction from Gross Sales 7.3% Net Revenue 10.4% Cost of Goods Sold (COGS) 12.0% Gross Profit 1.7% Operating Revenue (Expenses) -6.5% Selling Expenses -18.4% G&A Expenses 0.8% Financial Results n.m. Financial Revenues 5.0% Financial Expenses -36.1% Other Operating Revenues -5.3% Other Operating Expenses 29.4% Income before Taxes 12.8% Income Tax and Social Contribution Provision 42.0% Deferred Income Taxes n.m. Minority Interest n.m. Net Income (Loss) 10.9% Number of Shares Excluding Treasury (in 000) * 1.0% EPS (R$) 9.8% * For the purpose of better comparability with 2Q10, the number of shares in 2Q09 was adjusted to reflect the reverse split and split on January 15, 2010. n.m. not measured 17 2) Consolidated Balance Sheet Balance Sheet R$ (thousand) Assets 06/30/10 03/31/10 06/30/09 Total Assets Current Assets Cash and Cash equivalents Credits (Clients) Deferred and Recoverable Taxes Prepaid Expenses Other Assets Non-current Assets Long Term Assets Judicial Deposits Financial Investments - Deferred and Recoverable Taxes Credits Receivables Other Assets Fixed Assets Plant, Property and Equipment Intangible Assets Liabilities 06/30/10 03/31/10 06/30/09 Total Liabilities Current Liabilities Short-term Loans and Financing Suppliers Wages and Benefits Taxes Payable Dividend Payable Other Long-term Liabilities Long-term Loans and Financing Provisions Other Minority Interest Shareholders Equity Capital Stock Capital Reserves Income Reserves Shares in Treasury Accrued Income 18 3) Consolidated Cash Flow Cash Flow R$ (thousand) 06/30/2010 06/30/2009 Net Cash  Operating Activities Net Cash from Operating Activities Net Income Depreciation and Amortization Accrued Interest Expenses Monetary Variation (Active) Passive, net Contingencies and Other Provisions Instrument Sheet for Share-based Compensation Deferred Income Tax and Social Contribution Tax Participation of Non-controlling Shareholders (Income) /loss in Sale of Fixed Assets Change in Assets and Liabilities (Increase) / Decrease in Accounts Receivable (Increase) / Decrease in Prepaid Expenses (Increase) / Decrease in Deferred Taxes (Increase) / Decrease in Other Assets Increase / (Decrease) in Payroll and Related Charges Increase / (Decrease) in Suppliers Increase / (Decrease) in Taxes Payable Increase / (Decrease) in Other Liabilities Interest Paid on Financial Debt Other - - Interest Paid on Financial Debt - - Net Cash  Investing Activities Non-current Financial Investment - Acquisition of Fixed Assets Judicial Deposits Sale of Fixed Assets 77 8 Net Cash  Financial Activities Short-term Cash Investments - - Long-term Cash Investments - Leasing Payments Dividend Payments Repurchase of Shares - Sale of Shares - Increase (Reduction) in Cash and Cash Equivalents Cash and Cash Equivalents  Beginning of Period Cash and Cash Equivalents  End of Period 19 4) EBITDA Reconciliation Quarterly Data 2Q10 vs. 1Q10 2Q10 vs. 2Q09 EBITDA Reconciliation R$ (thousand) 2Q10 1Q10 2Q09 D % D % Net Income 12.8% -11.0% (-) Minority Interest 40 97 n.m. n.m. (+) Income Tax and Social Contribution 27.8% 3.5% Income Before Taxes 17.7% -5.7% (-) Other Revenues and Expenses - n.m. n.m. (+) Financial Expenses 23.4% -30.5% (-) Financial Revenues 29.6% 56.2% (-) Depreciation and Amortization 3.4% 3.9% EBITDA 64,504 10.6% -10.6% n. m. not measured Semester Data 1H10 vs. 1H09 EBITDA Reconciliation R$ (thousand) 1H10 1H09 D % Net Income 10.9% (-) Minority Interest n.m (+) Income Tax and Social Contribution 13.6% Income Before Taxes 12.8% (-) Other Revenues and Expenses n.m. (+) Financial Expenses -36.1% (-) Financial Revenues 5.0% (-) Depreciation and Amortization 3.8% EBITDA 1.2% n. m. not measured 5) Net Cash Reconciliation Dados Trimestrais 2Q10 vs. 1Q10 2Q10 vs. 2Q09 Net Cash Reconciliation R$ (thousand) 2Q10 1Q10 2Q09 D % D % (+) Cash and equivalents 0.0% 21.9% (+) Financial Investments - 72.0% n.m. (-) Loans & Financing 32.3% 13.1% Net Cash -26.6% 161.7% n. m. not measured 20 Disclaimer The information contained in this document relating to business prospects, estimates of operating and financial results, and the growth prospects of Contax are merely projections and, as such, are based exclusively on Managements expectations concerning the future of the business. Such forward-looking statements substantially depend on changes in market conditions, the performance of the Brazilian economy and the industry, and international markets and are therefore subject to change without prior notice . 21 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 28, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
